 HALE FIRE PUMP COMPANY603mend, in accordance with the Woolworth decision, that Respondent upon request makesavailable to the Board and its agents all records pertinent to an analysis of amounts due asback pay.Since Respondent has restrained, coerced, and interfered with its employees in the exer-cise of their rights under the Act, and has also committed acts of discrimination with regardto the hire and tenure of employment of its employees--the latter a form of unfair laborpractice which has been held to "go to the heart of the Act," I am convinced that there is adanger of a repetition by Respondent of unfair labor practices directed against its em-ployees. In order, therefore, to make effective the interdependent guarantees of Section 7 ofthe Act, to prevent a recurrence of unfair labor practices, and thereby minimize industrialstrife which burdens and obstructs commerce, and thus to effectuate the policies of the Act,Iwill recommend that Respondent cease and desist from in any manner infringing upon therights guaranteed employees in Section 7 of the Act.16Since the Dischargees indicated that they would not return to work as long as the picketlinewas in existence, and since the record indicates that the picket line was maintaineduntil the first week in July, it follows that the earliest date that their services were availableto the Respondent was approximately July 1. However, it was not until July 17 that theirwillingness and readiness to go back to work was officially communicated to Respondent'sofficials by Dischargee Winland. Accordingly, it is found that back pay should run from July17, 1952, the date of the Dischargees unconditional request for reinstatement in their jobs.Upon the basis of the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.The Respondent, Bruns Coal Company, Inc., is engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.2.By discriminatorily discharging Philip Scanlan, Howard A. Milstead, William E.Williams, Robert E. Richardson, Rega C. Lockhart, Ray Frye, Homer V. Anderson, JoshuaF. Richardson, Wayne E. Ray, and Frederick W. Dunn, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise of therightsguaranteed in Section 7 of 'the Act, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid labor practices in paragraphs 2 and 3 are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not violated Section 8 (a) (1) of the Act by engaging in surveillanceas alleged in the complaint.[Recommendations omitted from publication.]16May DepartmentStores v. N. L R. B., 326 U. S. 376, affirmingasmodified145 F. 2d66 (C A. 8),enforcing53 NLRB 1366.HALE FIRE PUMP COMPANYandUNITEDSTEELWORKERSOF AMERICA, G.I.O. Case No.4-CA-818. August 6, 1953DECISION AND ORDEROn June 9, 1953, Trial Examiner Lloyd Buchanan issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Reportattached hereto. He also found that the Respondent had notengaged in other unfair labor practices alleged in the complaint106 NLRB No 102. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDand recommended dismissal of those allegations.Thereafter,theGeneralCounsel filed exceptions to the IntermediateReport and a supporting brief.The Board' has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the General Counsel'sexceptions and brief,and the entire record in this case, andhereby adopts the findings,conclusions, and recommenda-tions of the Trial Examiner with the following additions.The complaint,as amended,alleged that the Respondentviolated: (a) Section 8 (a) (2) and (1) of the Act by dominatingand supporting the Shop Cooperative Committee, concededlya labor organization,within the meaning of the Act;(b) Section8(a)(3)and (1) of the Act by laying off and refusing toreinstate three of its employees;and (c)Section 8(a) (1) ofthe Act byquestioning employees concerning their concertedactivities,threatening to discharge or discipline union ad-herents,and urging employees to engage in surveillanceof union meetings.After the General Counsel had adduced evidence at thehearing in support of the allegation that the Respondentunlawfully dominated and supported the Shop CooperativeCommittee, the Respondent amended its answer to the complainttoadmit this allegation.Accordingly,in his IntermediateReport, the Trial Examiner found that the Respondent violatedSection 8(a) (2) of the Act,and, derivatively, Section 8 (a)M.At the close of the hearing, the Trial Examiner granted theRespondent'smotion to dismiss that portion of the complaintwhich alleged that the Respondent violated Section 8 (a) (3)of the Act by laying off and failing to reinstate three employees.In doing so,the Trial Examiner discredited the testimony ofwitnesses called on behalf of the General Counsel whichrelated to the Respondent's knowledge as to the union activitiesof the three individuals whose layoff was alleged to be dis-criminatory. The Trial Examiner set forth his credibilityfindings on the record, and then concluded that the Respondentdid not violate Section 8 (a) (3) of the Act with respect to thethree dischargees.aIn his exceptions and brief,the GeneralCounsel urged that the Trial Examiner erred in his credibilityresolutions.The Board has frequently stated that it will not overrule aTrial Examiner's resolutions as to credibility unless it isiPursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersin connectionwith thiscase to a three-member panel[Members Houston.Styles, and Peter-son]2 The Trial Examiner reserved decision at the hearing on the allegations respecting inde-pendent violations of Section 8 (a) (1) of the Act. In his Intermediate Report,he dismissed allthese allegations on the basis of his credibility resolutions made at the hearing,except thathe found that the Respondent interrogated and threatened employee Sturgis and initiatedattempts by Sturgis,one of the alleged discriminatees,to withdraw his name from the charge HALE FIRE PUMP COMPANY605convinced, on a clear preponderance of all the relevantevidence, that the Trial Examiner's resolutions are patentlyerroneous.'While our review of the record in the instantcase establishes considerable doubt as to the soundness ofthe Trial Examiner's credibility findings, and while we mightnot in the first instance have resolved the issues as tocredibility in the same way, we are reluctant to disturb hiscredibility findings in the absence of a clear showing in therecord that they are erroneous. Accordingly, because of theTrialExaminer's credibility resolutions, which under thecircumstances we accept, we are constrained to adopt hisfindings,conclusions,and recommendations set forth inthe Intermediate Report.ORDERUpon the entire record in this case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Re-spondent, Hale Fire Pump Company, Conshohocken, Pennsyl-vania, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Dominating, interfering with the administration of, andcontributing support to the Shop Cooperative Committee, orany labor organization, and from otherwise interfering withthe representation of its employees through a labor organiza-tion of their own choosing.(b) Recognizing or in any other manner dealing with theShop Cooperative Committee, or any successor thereto, asthe collective-bargaining representative of any of its em-ployees for the purposes of dealing with the Respondentconcerning grievances, labor disputes, wages, rates of pay,hours of employment, or any other conditions of employment.(c) Interrogating, threatening, and initiating attempts ofemployees to withdraw from concerted activities.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assistUnited Steelworkers of America, C.I.O., or any other labororganization, to bargain collectively through representativesof their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:3 See Photoswitch, Inc., 99 NLRB 1366. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Withdraw all recognition from the Shop CooperativeCommittee as the representative of its employees for thepurpose of dealing with the Respondent concerning grievances,labor disputes,wages, rates of pay, hours of employment,or any other conditions of employment,and completely dis-establish said organization as said representative.(b) Post at its plant in Conshohocken,Pennsylvania,copiesof the notice attached to the Intermediate Report and marked"Appendix A."' Copies of said notice, to be furnished by theRegional Director for the Fourth Region,shall, after beingduly signedby theRespondent's representative,be posted bytheRespondent immediately upon receipt thereof, and bemaintainedby it for sixty (60) consecutive days thereafter,inconspicuous places, including all places where noticesto its employees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that said noticesare not altered,defaced, or covered by any other material.(c) Notify the Regional Director,in writing,within ten (10)days from the date of this Order,that steps have been takento comply herewith.4 This notice, however, shall be and it hereby is amended by striking from the first para-graph thereof the words"Recommendations of a Trial Examiner"and substituting in lieuthereof the words "A Decision and Order." In the event that this Order is enforced by adecree of a United States Court of Appeals,there shall be substituted for the words"Pursu-ant to a Decision and Order"the words"Pursuant to a Decree of the United States Court ofAppeals, Enforcing an Order."Intermediate Report and Recommended OrderThe complaint herein,as amended at the hearing, alleges that the Respondent has violatedSection 8 (a) (2) of the National Labor Relations Act, as amended, 61 Stat. 136, by dominatingand supporting the Shop Cooperative Committee;Section 8(a) (3) by laying off and refusingto reinstate Harry Sturges,IgnatiusWodarski,and Henry McCormick;and Section 8 (a) (1)by said alleged acts and by questioning employees concerning their concerted activities,threatening to discharge or discipline union adherents, and urging employees to engage insurveillance of union meetings.The answer as filed denied the allegations of unfair labor practices.During the course ofthe hearing and after a great deal of evidence was received on the issue,the Respondentamended its answer to admit the allegations of violations of Section 8 (a) (2) and of Section 8(a) (1) to the extent that it is derivative therefrom.A hearing was held before me at Philadelphia, Pennsylvania,from March 18 to 24, 1953,inclusive.At the close of the hearing Igranted the Respondent's motion to dismiss the allega-tions of violation of Section 8 (a) (3).Upon the entire record in the case and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT (with reasons therefor)L THE RESPONDENT'S BUSINESSAND THE LABOR ORGANIZATIONS INVOLVEDItwas admitted and I find that the Respondent,a Pennsylvania corporationwithprincipalplace of business at Conshohocken,Pennsylvania,manufactures fire pumps and allied acces-sories;that during 1952 it purchased raw materials valued at more than$80,000,of whichapproximately 30 percent was shipped to its place of business from points outsidethe Stateof Pennsylvania;and that it annually manufactures products valued at more than$1,000,000, HALE FIRE PUMP COMPANY607of which more than 50 percent is shipped to points outside the State of Pennsylvania. It wasadmitted and I find that the Respondent is engaged in commerce within the meaning of theAct.It was admitted and I find that United Steelworkers of America,C.I.O., and Shop CooperativeCommittee are labor organizations within the meaning of the Act.IL THE UNFAIR LABOR PRACTICESWitnesses'inconsistencies and occasional amnesic difficulties do not prohibit findingsbased on substantial evidence offered by them and consideration of the whole record. Aswillbe noted,Ihave accepted as credible the testimony of some witnesses in part only;rejecting portions,Ihave felt warranted in crediting other portions of given witnesses'testimony.A. The alleged violation of Section 8 (a) (2)The evidence indicates, it was admitted,and I find,that the Respondent has since June 10,1952(the limit of the statutory 6-month period),dominated and interfered with the administra-tionof the Shop Cooperative Committee and has contributed financial and other supportthereto.(Ihave not overlooked the possibility or the existence of such discriminatory intent inconnection with the violation of Section 8 (a) (2) as would support a finding of violation ofSection 8 (a) (3). Support of the Committee started in August 1951 before a Board-conductedelection in which an AFL union was defeated.But there is no proof beyond that offered andconsidered in connection with the 8(a) (3) allegations that the Respondent's sponsorshipof the Committee or its support at any time either prior to or after September 1952 involvedor suggested discrimination against any employees.The question of the Respondent's anti-union animus was considered on the record in connection with the layoffs of McCormickandWodarski,and it was there noted that no action had for a year been taken againstMcCormick despite his known activities or against other employees despite their presumablyknown activities which paralleled those of the alleged discriminatees.Iwould add at this timea reference to the testimony of Christman,who was employed in the pump department untilthe beginning of May 1952.His contention that he was "let go" with the explanation that therewasn't enough work when in fact there was, as he told Palmer, the Respondent's personnelmanager, is answered by the latter's testimony that the foreman had said that Christmanwasn't doing enough work. Again,this is noted in connection with the question of the Re-spondent's animus against the AFL; Christman's discharge is not in issue.His vindictivenesstoward Palmer minimizes the effect of his testimony which,uncontradicted,suggests thatPalmer discharged him for AFL activities i and indicates that Palmer stated that his ownjob was in danger because of the activities of Christman,who was then no longer employedby the Respondent.)B. The alleged independent violation of Section 8 (a) (1)Beyond the question of the breadth of the order to be recommended,the remedy proposedinfra for violation of Section 8(a)(2)makes it unnecessary to consider the alleged independentviolationsof Section 8 (a) (1). But the testimony concerning the latter casts light on thecredibility of witnesses and the 8(a) (3) issues disposed of at the hearing.Sturges testified that between the latter part ofJulyand the end of August 1952,Palmercame to see him in the paint shop about every day, staying most of the time2 for an houror two.The nature of Sturges'work required that he desist while he and Palmer talked.(He also testified to other conversations with Palmer in the equipment office.)Palmertestified that he went through the plant periodically and merely passed the time of day withiThe nature and extent of such activities while Christman was employed are not set forth.2Sturges appears to have been the talkative one: In July he sent for Hoffer,superintendentof the equipment department,and spoke of the Norristown union meeting,and later he calledPalmer and Hoffer to show them a union card in his lunchbox and denied that he was mixedup in the union business. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDSturges about once a week. Early one morning during the course of these conversations,Palmer allegedly told Sturges that management had an idea that those who had organizedfor the AFL in 1951 were now organizing for the CIO, and if it found out who they were.they'd be thrown out. Palmer also asked whether McCormick or Sturges had anything to dowith the Union, and Sturges replied that he didn't and didn't think that McCormick did.While the Respondent's attitude of noninterference may have changed during the interveningyear, I do not credit this testimony that it apparently had; I accept Palmer's denials.Ialso credit the denial that Palmer suggested and threatened that Sturges stay away fromunionmeetings,and that Palmer, indicating unlawful surveillance, pointed McCormick outas the Union's chief committeeman. As for the so-called corroboration by McCormick onthe basis of Sturges'repetition of Palmer's alleged remarks,we need not now determinewhether such hearsay may be relied on as support for competent testimony; McCormick'slater testimony indicated no such accuracy or exceptional recollection either of events theyear before or even of his own earlier testimony as he claimed for his ability to recallevents and dates because he had "been thinking his mind over." In fact, his later uncertainmanner so contrastedwithhis earlier glibness as to suggest that his purported recollectionwas at least fanciful.Unlawful questioning and surveillance are suggested in Sturges'testimony that Palmerseveral times asked how many attended union meetings and, when Sturges mentioned numbers,contradicted him and cited lower figures. Palmer denied making any such remarks, andHoffer denied that they occurred in his office. I find no violation here or in McCormick'sstatement that Palmer asked him in August about the Union's progress and its possibilitiesfor achievement. McCormick here appeared to anticipate the question asked him.After Sturges was recalled to work on January 16, 1953, Palmer directed him to seeWendell, the Respondent's president, who asked him whether he was a member of and hadpaid dues to the Union. Such inquiries are violative of the Act.On January 28, 1953, Sturges wrote a letter to the Board, requesting that the charge hereinbe withdrawn and pointing out that he had been recalled to work and was firmly convincedthat the layoff had been due to lack of work. The circumstances surrounding the writingof this letter are in dispute. According to Sturges. Palmer had said to him in the paint shopa day or so before that he (Sturges) had gotten himself into a great deal of trouble (withthe Board and the Union), he was the key witness in the case, and it would be best to clearthingsup;Sturges then declared that he would write a letter, and Palmer stated that hewould arrange things so that Sturges could write the letter(just what arrangements werenecessary does not appear); on the 28th, Palmer called him to the office, referred to "thatletter to Philadelphia," and spelled the words as Struges wrote them, the wording beingPalmer's.According to Palmer, Sturges approached him in the office, said that he would like to dosomething about the mess and get out of it, to which Palmer replied, "It's all in your hands";Sturges then wrote the letter, asking Palmer what to say and the latter telling him to saythathe wanted to get out of it; Palmer agreed that the wording and spelling were his; atSturges'request, the letter was mailed by the Respondent.Sturges testified that he did not mean "I am firmly convinced that I was laid off for lackof work," that he had not known what was going to be put into the letter, and that he had notread it and did not yet know what was in it. What he thought he was signing does not appear;he did not quite suggest that a fraud had been perpetrated upon him. In fact, he denied thathe understands the phrase "firmly convinced." I noted that such phrases as "isolated con-versation" and "volunteered the information" were not beyond his comprehension. I notedalso that he can read; while he would not himself employ the language of the letter, he canunderstand it. Further, he was exceptionally hesitant throughout this portion of his testimony,and I do not believe that the idea conveyed in the letter,as distinguished from the phraseologyand spelling,was Palmer's, even if the latter was not as passive as his testimony suggests.On the related question of activity immediately prior to the letter, I credit Palmer'stestimony that Sturges approached him, said that he wanted to get out of the mess,and askedwhat to say in the letter.Previously,however, and approximately a week after his return. or about January 23, Sturgeshad volunteered to Palmer the information that he had lost 3 or 4 days while employed else-where duringhis layoff.Palmer replied that he had "a lot more to lose." Palmer did not HALE FIREPUMP COMPANY609deny this conversation.Despite Sturges'attempt, which I have not credited,to bolster hisposition with respect to the letter,the evidence indicates that the warning or threat implicitin Paluier's statement that he had a lot more to lose not only tended to interfere but actuallyprompted the letter as an attempt to make his job more secure.Concentrating as did the General Counsel on the testimony concerning the conversationsmore immediately preceding the letter,the Respondent conceded that had Palmer Initiatedthe attempted withdrawal,such an act would constitute coercion because of the restraintunder which the employee would thus be put. It is unnecessary to decide whether, as the Gen-eral Counsel maintains,it is interference to assist an employee, at his request, to "with-draw"a charge. I find that Palmer,in the conversation on or about January 23,promptedthe letter.The threat and the assistance in issuing the letter under such circumstancesrestrained and interfered with organizational activities.Thereafter,Sturges remarked to Palmer that he realized that he was in pretty deep inconnection with the pending proceeding.Palmer suggested that lie consult an attorney and,when Sturges replied that he didn't know an attorney, offered to arrange for him to meet theRespondent's attorney. Later,and a few weeks before the hearing, Palmer told Sturges thatthe Respondent's attorney was in the plant and would see him, but Sturges then refused,sayingthat he had been so advised.Palmer at no time threatened Sturgeswithrespect to any suchinterview, nor did he even order him to see the attorney. I find no interference here.Several times Palmer claimed ignorance of what he might reasonably be expected to know,and appeared confused.This might lead to different conclusions were the General Counsel'scase stronger.As it is, we have weakness on each side, and inconsistency.But the Respond-ent's inconsistencies are no substitute for the proof which the General Counsel's case lacks.UL THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section II, above, occurring in connection withthe operations described in section I, above, have a close, intimate,and substantial relationto trade, traffic,and commerce among the several States,and tend to lead to labor disputesburdening and obstructing commerce and the freeflowof commerce.IV.THE REMEDYSince It has been found that the Respondent has engaged in and Is engaging in certain unfairlabor practices affecting commerce,I shall recommend that it cease and desist therefrom andtake certain affirmative action in order to effectuate the policies of the Act.Ithas been found that the Respondent's activities in connection with the Committee con-stituted domination of that labor organization in violation of Section 8(a) (2) of the Act. I shalltherefore recommend that the Respondent withhold all recognition from and disestablish s theCommittee as the representative of any of its employees for the purpose of dealing with itconcerning grievances,labor disputes,wages,rates of pay, hours of employment,or otherconditions of employment.Ithas been further found that the Respondent,by interrogation, threat, and initiation of anattempt to withdraw from concerted activities, interfered with,restrained, and coerced itsemployees in violation of Section 8 (a) (1) of the Act. I shall therefore further recommendthat the Respondent cease and desist therefrom.The unfair labor practices found herein indicate a purpose to limit the lawful concertedactivities of the Respondent's employees.Such purpose is related to other unfair labor prac-tices,and it is found that the danger of their commission is reasonably to be apprehended. Ishall therefore recommend a broad4 cease-and-desist order, prohibiting infringement in anymanner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact and upon the entire record in the case, I makethe following:3 The Carpenter Steel Company, 76 NLRB 670.4James R Kearney Corp., 81 NLRB 26, cited in C. Ray Randall Manufacturing Company,88 NLRB 140 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.United Steelworkers of America, C.I.O., and Shop Cooperative Committeeare labororganizations within the meaning of Section 2 (5) of the Act.2.By dominating, interfering with the administration of, and contributing support to theCommittee, the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (2) of the Act.3.By such domination, interference, and support, and by interrogation, threat, and initia-tion of an attempt to withdraw from concerted activities, thereby interfering with, restrain-ing, and coercing its employees in the exercise of rights guaranteed in Section 7 of the Act,the Respondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commerce, withinthe meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOTdominate,interferewiththe administration of, or support Shop Co-operative Committee,or any other labor organization of our employees.WE WILL NOTrecognize or in any other manner deal with Shop Cooperative Com-mittee or any successor thereto as the representativeof anyof our employees for thepurpose of collective bargaining.WE WILL NOTinterrogate,threaten,or initiate attempts of our employees to with-draw from concerted activities.WE WILL NOT in anyother manner interfere with, restrain,or coerce our employeesin the exerciseof theright to self-organization,to form labor organizations,to join orassist United Steelworkers of America,C.LO., or anyother labor organization, to bar-gaincollectivelythrough representatives of their own choosing,and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or allof such activities,except to the extent that such rightmay be affected by an agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8 (a) (3) of the Act.WE herebydisestablish Shop Cooperative Committee as the representative of any ofour employees for the purpose of dealingwithus concerning grievances, labor disputes,wages,rates of pay, hours of employment, or any other condition of employment.HALE FIREPUMP COMPANY,Employer.Dated ................By.............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.